*949Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 23, 1990, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
The record clearly establishes that although claimant was told she was required by the Department of Transportation and her employer to take a 20-hour training course in order to keep her job as a school bus driver, she failed to attend either session the course was offered. In addition, claimant never indicated to her employer that she would ever take the required course. Under the circumstances, the Unemployment Insurance Appeal Board’s decision disqualifying claimant from receiving benefits due to her misconduct was supported by substantial evidence (see, Matter of Attie [Skott Edwards Consultants—Roberts], 134 AD2d 751, 752).
Decision affirmed, without costs.
Kane, J. P., Casey, Mikoll, Yesawich, Jr., and Mercure, JJ., concur.